Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered December 8, 1993, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in *175the third degree, and sentencing him to terms of 15 years to life, l1/s to 4V2 years, and 21/s to 7 years, respectively, the first two sentences to be served concurrently and the third consecutively, unanimously affirmed.
The police officer’s actions in leaning through the window of the taxi to touch defendant’s chest were justified by the taxi having run a red light, defendant’s movements in the back seat, the officer’s observation that defendant appeared to be wearing a bulletproof vest, and defendant’s refusal to answer the officer’s question as to what he was wearing (People v Clee, 89 AD2d 188, 190-191, appeal dismissed 61 NY2d 899). When defendant, apparently realizing that the officer knew he was wearing a bulletproof vest, threw his hands to his sides in an attempt to conceal a bulge in his coat, the officer had a reasonable concern for his safety and thus a reasonable basis to search defendant (People v Clements, 88 AD2d 541, appeal dismissed 58 NY2d 821). Accordingly, defendant’s motion to suppress the gun found in his possession was properly denied. Concur—Murphy, P. J., Ellerin, Wallach, Rubin and Tom, JJ.